
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1

APPENDIX B


AMENDED AND RESTATED SUBSCRIPTION AGREEMENT


Federal Street Acquisition Corp.
100 Federal Street, 35th Floor
Boston, MA 02110


Ladies and Gentlemen:

        WHEREAS, Federal Street Acquisition Corp., a Delaware corporation (the
"Company"), Agiliti, Inc., a Delaware corporation (the "Issuer") and the
undersigned (the "Subscriber") entered into that certain Subscription Agreement,
dated as of August 13, 2018 (the "Original Subscription Agreement"), and now
wish to amend and restate the Original Subscription Agreement in its entirety
pursuant to the terms and conditions herein; and

        WHEREAS, in connection with the proposed business combination (the
"Transaction") between the Company, the Issuer, and Agiliti Holdco, Inc. (f/k/a
UHS Holdco, Inc.), a Delaware corporation ("UHS"), pursuant to an Amended and
Restated Agreement and Plan of Merger, dated as of December 19, 2018, among the
Company, the Issuer, UHS and the other parties thereto (as may be amended and/or
restated, the "Transaction Agreement"), the Company is seeking commitments from
certain interested investors to purchase shares of the Company's Class A common
stock, par value $0.0001 per share (the "Class A Common Stock"), for a purchase
price of $8.50 per share, in a private placement in which the Company expects to
raise an aggregate of up to $750 million (subject to increase or decrease in the
discretion of the Company) Capitalized terms used but not defined herein shall
have the meaning set forth in the Transaction Agreement.

        NOW, THEREFORE, the Subscriber, the Company and the Issuer agree as
follows:

        1.    Subscription.    Subject to the terms and conditions hereof, the
Subscriber hereby agrees to subscribe for and purchase, and the Company hereby
agrees to issue and sell to the Subscriber, upon the payment of the subscription
price therefor, up to the number of shares of Class A Common Stock set forth on
the signature page hereto (the "Shares") or such lesser number of shares as the
Company may deem necessary, the purchase price for which, when taken together
with the other Available Cash of the Company, is sufficient to make the
Available Cash equal the Necessary Cash. The Company will notify the Subscriber
in writing in advance of any such reduction in the Shares, and this Subscription
Agreement (including the signature page hereto and the number of "Shares"
hereunder) shall be deemed amended for all applicable purposes upon such notice.
The Subscriber understands that pursuant to the Transaction Agreement the Shares
will become shares of common stock in the Issuer.

        2.    Closing.    The closing of the sale of Shares contemplated hereby
(the "Closing") is contingent upon the substantially concurrent consummation of
the Transaction. The Closing shall occur on the date of, and immediately prior
to, the consummation of the Transaction. Upon (i) satisfaction of the conditions
set forth in Section 3 below and (ii) written notice from (or on behalf of) the
Company to the Subscriber (the "Closing Notice") that the Company reasonably
expects all conditions to the closing of the Transaction to be satisfied on a
date that is not less than two (2) business days from the date of the Closing
Notice, the Subscriber shall deliver to the Company on or prior to the closing
date specified in the Closing Notice (the "Closing Date") the subscription
amount for the Shares subscribed (the "Subscription Amount") by wire transfer of
United States dollars in immediately available funds to the account specified by
the Company in the Closing Notice against delivery to the Subscriber of the
Shares in book entry form to the Subscriber or to a custodian designated by the
Subscriber, as applicable. In the event the closing of the Transaction does not
occur within one (1) business day of the Closing Date, the Company shall
promptly (but no later than one business day thereafter) return the

B-1

--------------------------------------------------------------------------------



Subscription Amount to the Subscriber by wire transfer of Unites States dollars
in immediately available funds to the account specified by the Subscriber, and
any book entries shall be deemed cancelled.

        3.    Closing Conditions.    The Closing by the Subscriber is also
subject to the conditions (which conditions may be waived by the Subscriber)
that, on the Closing Date:

        (a)   no suspension of the qualification of the Shares for offering or
sale or trading in the United States, New York or NASDAQ or initiation or
threatening of any proceedings for any of such purposes, shall have occurred
other than in connection with the consummation of the Transaction;

        (b)   all representations and warranties of the Company and the Issuer
contained in this Subscription Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Material Adverse Effect (as defined herein), which
representations and warranties shall be true in all respects) at and as of the
Closing Date, and consummation of the Closing shall constitute a reaffirmation
by each of the Company and the Issuer of each of the representations, warranties
and agreements of each such party contained in this Subscription Agreement as of
the Closing Date, but in each case without giving effect to consummation of the
Transaction;

        (c)   no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition;

        (d)   all conditions precedent to the closing of the Transaction,
including the approval of the Company's shareholders, shall have been satisfied
or waived, other than those conditions that, by their nature, are to be
satisfied at the closing of the Transaction, but subject to the satisfaction of
those conditions at such time (without any material waiver of any such
conditions that would reasonably be expected to adversely affect the Subscriber
except waivers to which the Subscriber consents in writing) and the Debt
Financing contemplated by the Debt Commitment Letter (as defined in the
Transaction Agreement) to be funded at Closing has been funded or will be funded
at the Closing (and the Debt Financing (as defined in the Transaction Agreement)
to be funded after the Closing for the purpose of the Existing Notes Refinancing
(as defined in the Transaction Agreement) is not subject to any event of default
or unsatisfied condition which would permit the lenders not to fund all or a
portion of the Debt Financing as contemplated by the Debt Commitment Letter);
and

        (e)   no material amendment or modification of the Transaction Agreement
(as the same exists on the date hereof as provided to the Subscriber) shall have
occurred that would reasonably be expected to adversely affect the Subscriber,
unless the Subscriber has consented in writing to such amendment or
modification.

        4.    Further Assurances.    At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be practical and necessary in order to
consummate the subscription as contemplated by this Subscription Agreement.

B-2

--------------------------------------------------------------------------------



        5.    Company Representations and Warranties.    The Company represents
and warrants to the Subscriber that:

        (a)   The Company has been duly incorporated, is validly existing and is
in good standing under the laws of the State of Delaware, with corporate power
and authority to own, lease and operate its properties and conduct its business
as presently conducted.

        (b)   The Shares have been duly authorized and, when issued and
delivered to the Subscriber against full payment therefor in accordance with the
terms of this Subscription Agreement, the Shares will be validly issued, fully
paid and non-assessable and will not have been issued in violation of or subject
to any preemptive or similar rights created under the Company's Amended and
Restated Certificate of Incorporation or under the laws of the State of
Delaware.

        (c)   This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

        (d)   The issuance and sale of the Shares and the compliance by the
Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions herein will be done in accordance with the
NASDAQ marketplace rules and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Company or any of its subsidiaries pursuant
to the terms of (i) any indenture, mortgage, deed of trust, loan agreement,
lease, license or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company is subject,
which would have a material adverse effect on the business, properties,
financial condition, stockholders' equity or results of operations of the
Company (a "Company Material Adverse Effect") or materially affect the validity
of the Shares or the legal authority of the Company to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
violation of the provisions of the organizational documents of the Company; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its properties that would have a
Company Material Adverse Effect or materially affect the validity of the Shares
or the legal authority of the Company to comply with this Subscription
Agreement.

        (e)   There are no securities or instruments issued by or to which the
Company is a party containing anti-dilution or similar provisions that will be
triggered by the issuance of (i) the Shares or (ii) the securities to be issued
pursuant to any other subscription agreement with investors that have agreed to
purchase securities in connection with the Transaction, that have not been or
will be waived on or prior to the Closing Date.

        (f)    The Company has not entered into any agreement or arrangement
entitling any agent, broker, investment banker, financial advisor or other
person to any broker's or finder's fee or any other commission or similar fee in
connection with the transactions contemplated by this Subscription Agreement for
which the Subscriber could become liable.

        (g)   As of the date of this Subscription Agreement, the authorized
capital stock of the Company consists of 221,000,000 shares of capital stock,
consisting of (i) 200,000,000 shares of Class A Common Stock, (ii) 20,000,000
shares of Class F Common Stock, par value $0.0001 per share, and (iii) 1,000,000
shares of Preferred Stock. As of the date of this Subscription Agreement, the
issued and outstanding capital stock of the Company consists of 57,500,000
shares of capital

B-3

--------------------------------------------------------------------------------



stock, consisting of (A) 46,000,000 shares of Class A Common Stock,
(B) 11,500,000 shares of Class F Common Stock, and (C) no shares of Preferred
Stock. As of the date of this Subscription Agreement, the Company has 37,950,000
warrants outstanding, each such warrant entitling the holder thereof to purchase
one (1) share of Class A Common Stock.

        (h)   The Company understands that the foregoing representations and
warranties shall be deemed material and to have been relied upon by the
Subscriber.

        6.    Issuer Representations and Warranties.    The Issuer represents
and warrants to the Subscriber that:

        (a)   The Issuer has been duly incorporated, is validly existing and is
in good standing under the laws of the State of Delaware, with corporate power
and authority to own, lease and operate its properties and conduct its business
as presently conducted.

        (b)   This Subscription Agreement has been duly authorized, executed and
delivered by the Issuer and is enforceable in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

        (c)   The execution, delivery and performance of this Subscription
Agreement by the Issuer and the consummation of the transactions contemplated
herein will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of the Issuer or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Issuer or any of its subsidiaries is a
party or by which the Issuer or any of its subsidiaries is bound or to which any
of the property or assets of the Issuer is subject, which would have a material
adverse effect on the business, properties, financial condition, stockholders'
equity or results of operations of the Issuer (an "Issuer Material Adverse
Effect") or materially affect the validity of the Shares or the legal authority
of the Issuer to comply in all material respects with the terms of this
Subscription Agreement; (ii) result in any violation of the provisions of the
organizational documents of the Issuer; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over the Issuer or any
of its properties that would have an Issuer Material Adverse Effect or the legal
authority of the Issuer to comply with this Subscription Agreement.

        (d)   There are no securities or instruments issued by or to which the
Issuer is a party containing anti-dilution or similar provisions that will be
triggered by the issuance of (i) the Shares or (ii) the securities to be issued
pursuant to any other subscription agreement with investors that have agreed to
purchase securities in connection with the Transaction, that have not been or
will be waived on or prior to the Closing Date.

        (e)   The Issuer has not entered into any agreement or arrangement
entitling any agent, broker, investment banker, financial advisor or other
person to any broker's or finder's fee or any other commission or similar fee in
connection with the transactions contemplated by this Subscription Agreement for
which the Subscriber could become liable.

        (f)    The Issuer understands that the foregoing representations and
warranties shall be deemed material and to have been relied upon by the
Subscriber.

B-4

--------------------------------------------------------------------------------



        7.    Subscriber Representations and Warranties.    The Subscriber
represents and warrants to the Company that:

        (a)   The Subscriber is (i) a "qualified institutional buyer" (as
defined in Rule 144A under the Securities Act of 1933 as amended, (the
"Securities Act")) or (ii) an institutional "accredited investor" (within the
meaning of Rule 501(a) under the Securities Act), in each case, satisfying the
requirements set forth on Schedule A, and is acquiring the Shares only for his,
her or its own account and not for the account of others, and not on behalf of
any other account or person or with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule A following the
signature page hereto).

        (b)   The Subscriber understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The Subscriber understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by the Subscriber absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates or book entry
account representing the Shares shall contain a legend to such effect. The
Subscriber acknowledges that the Shares will not be eligible for resale pursuant
to Rule 144A promulgated under the Securities Act. The Subscriber understands
and agrees that the Shares will be subject to transfer restrictions and, as a
result of these transfer restrictions, the Subscriber may not be able to readily
resell the Shares and may be required to bear the financial risk of an
investment in the Shares for an indefinite period of time. The Subscriber
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Shares.

        (c)   The Subscriber understands and agrees that the Subscriber is
purchasing Shares directly from the Company. The Subscriber further acknowledges
that there have been no representations, warranties, covenants and agreements
made to the Subscriber by the Company, or its officers or directors, expressly
or by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

        (d)   The Subscriber's acquisition and holding of the Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended, or any applicable similar law.

        (e)   The Subscriber acknowledges and agrees that the Subscriber has
received such information as the Subscriber deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the Subscriber acknowledges that it has reviewed (i) the
Company's filings with the Securities and Exchange Commission ("SEC"); and
(ii) the filings with the SEC by Universal Hospital Services, Inc., a direct
wholly owned subsidiary of UHS. The Subscriber represents and agrees that the
Subscriber and the Subscriber's professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the Subscriber and such Subscriber's professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Shares.

        (f)    The Subscriber became aware of this offering of the Shares solely
by means of direct contact between the Subscriber and the Company or a
representative of the Company, and the

B-5

--------------------------------------------------------------------------------



Shares were offered to the Subscriber solely by direct contact between the
Subscriber and the Company or a representative of the Company. The Subscriber
did not become aware of this offering of the Shares, nor were the Shares offered
to the Subscriber, by any other means. The Subscriber acknowledges that the
Company represents and warrants that the Shares (i) were not offered by any form
of general solicitation or general advertising and (ii) are not being offered in
a manner involving a public offering under, or in a distribution in violation
of, the Securities Act, or any state securities laws.

        (g)   The Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares,
including those set forth in the Company's and Universal Hospital
Services, Inc.'s filings with the SEC. The Subscriber has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares, and the Subscriber has sought
such accounting, legal and tax advice as the Subscriber has considered necessary
to make an informed investment decision.

        (h)   Alone, or together with any professional advisor(s), the
Subscriber has adequately analyzed and fully considered the risks of an
investment in the Shares and determined that the Shares are a suitable
investment for the Subscriber and that the Subscriber is able at this time and
in the foreseeable future to bear the economic risk of a total loss of the
Subscriber's investment in the Company. The Subscriber acknowledges specifically
that a possibility of total loss exists.

        (i)    In making its decision to purchase the Shares, the Subscriber has
relied solely upon independent investigation made by the Subscriber. Without
limiting the generality of the foregoing, the Subscriber has not relied on any
statements or other information provided by the Placement Agents (as defined
below) concerning the Company or the Shares or the offer and sale of the Shares.

        (j)    The Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Shares or
made any findings or determination as to the fairness of this investment.

        (k)   The Subscriber has been duly formed or incorporated and is validly
existing in good standing under the laws of its jurisdiction of incorporation or
formation.

        (l)    The execution, delivery and performance by the Subscriber of this
Subscription Agreement are within the powers of the Subscriber, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the Subscriber is a party or by which the Subscriber is bound, and, if
the Subscriber is not an individual, will not violate any provisions of the
Subscriber's charter documents, including, without limitation, its incorporation
or formation papers, bylaws, indenture of trust or partnership or operating
agreement, as may be applicable. The signature on this Subscription Agreement is
genuine, and the signatory, if the Subscriber is an individual, has legal
competence and capacity to execute the same or, if the Subscriber is not an
individual the signatory has been duly authorized to execute the same, and this
Subscription Agreement constitutes a legal, valid and binding obligation of the
Subscriber, enforceable against the Subscriber in accordance with its terms.

        (m)  Neither the due diligence investigation conducted by the Subscriber
in connection with making its decision to acquire the Shares nor any
representations and warranties made by the Subscriber herein shall modify, amend
or affect the Subscriber's right to rely on the truth, accuracy and completeness
of the Company's representations and warranties contained herein.

B-6

--------------------------------------------------------------------------------





        (n)   The Subscriber is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department's Office of Foreign Assets Control ("OFAC") or in any
Executive Order issued by the President of the United States and administered by
OFAC ("OFAC List"), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
"Prohibited Investor"). The Subscriber agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that the Subscriber is permitted to do so under applicable law. If the
Subscriber is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.) (the "BSA"), as amended by the USA PATRIOT Act of 2001
(the "PATRIOT Act"), and its implementing regulations (collectively, the
"BSA/PATRIOT Act"), the Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act. To the
extent required, it maintains policies and procedures reasonably designed for
the screening of its investors against the OFAC sanctions programs, including
the OFAC List. To the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by the Subscriber and used to
purchase the Shares were legally derived.

        (o)   No disclosure or offering document has been prepared by Citigroup
Global Markets Inc. or Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
"Placement Agents") or any of their respective affiliates in connection with the
offer and sale of the Shares.

        (p)   The Placement Agents and each of their respective directors,
officers, employees, representatives and controlling persons have made no
independent investigation with respect to the Company or the Shares or the
accuracy, completeness or adequacy of any information supplied to the Subscriber
by the Company.

        (q)   In connection with the issue and purchase of the Shares, neither
of the Placement Agents has acted as the Subscriber's financial advisor or
fiduciary.

        (r)   Subject to the satisfaction of the terms and conditions of this
Subscription Agreement, the Subscriber will have sufficient funds to pay the
subscription amount pursuant to Section 2 at the Closing.

        8.    Registration Rights and Director Nomination
Agreement.    Subscriber and the Issuer shall enter into a registration rights
agreement and a director nomination agreement in connection with the closing of
the transactions contemplated by the Transaction Agreement, substantially in the
forms attached as Exhibits D and E, respectively, thereto.

        9.    Termination.    This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) such date and
time as the Transaction Agreement is terminated in accordance with its terms,
(b) upon the mutual written agreement of each of the parties hereto and UHS to
terminate this Subscription Agreement, (c) if any of the conditions to Closing
set forth in Section 3 of this Subscription Agreement are not satisfied or
waived on or prior to the Closing and, as a result thereof, the transactions
contemplated by this Subscription Agreement are not consummated at the Closing,
or (d) if UHS or any of its affiliates asserts any right or seeks any remedy
against the Subscriber or any of its direct or indirect equityholders,
management companies, affiliates, agents, attorneys, or representatives, and any
financial advisor or lender or any affiliate of any of the foregoing, other than
(i) the right of specific performance by UHS against the Subscriber in
accordance with the terms and conditions of Section 11(g) of this Subscription
Agreement, (ii) a claim against Parent or PubCo under the Transaction Agreement,
(iii) the right of specific performance by UHS as a third party beneficiary of
the equity commitment letter dated as of August 13, 2018, by and among Thomas H.
Lee Equity

B-7

--------------------------------------------------------------------------------



Fund VIII, L.P., Thomas H. Lee Parallel Fund VIII, L.P., and THL Executive
Fund VIII, L.P. and THL Agility Investors LLC (the "Equity Commitment Letter"),
or (iv) a claim by UHS or any other Person who is an affiliate of the Company
under any Ancillary Agreement (as defined in the Transaction Agreement) to which
UHS or such Person is a party against any other party to such Ancillary
Agreement, in the case of each of clauses (i) through (iv), in accordance with
and subject to the terms and limitations of the applicable agreements; provided
that nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify the Subscriber of (i) the
termination of the Transaction Agreement promptly after the termination of such
agreement, (ii) any amendment to the Transaction Agreement and (iii) any waiver
of any of the conditions specified in Article 6 of the Transaction Agreement.

        10.    Trust Account Waiver.    The Subscriber acknowledges that the
Company is a blank check company with the powers and privileges to effect a
merger, asset acquisition, reorganization or similar business combination
involving the Company and one or more businesses or assets. The Subscriber
further acknowledges that, as described in the Company's prospectus relating to
its initial public offering dated July 18, 2017 (the "Prospectus") available at
www.sec.gov, substantially all of the Company's assets consist of the cash
proceeds of the Company's initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the "Trust Account") for the benefit of the Company, its public
shareholders and the underwriters of the Company's initial public offering.
Except with respect to interest earned on the funds held in the Trust Account
that may be released to the Company to pay its tax obligations, if any, and for
working capital, the cash in the Trust Account may be disbursed only for the
purposes set forth in the Prospectus. For and in consideration of the Company
entering into this Subscription Agreement, the receipt and sufficiency of which
are hereby acknowledged, the Subscriber hereby irrevocably waives any and all
right, title and interest, or any claim of any kind it has or may have in the
future, in or to any monies held in the Trust Account, and agrees not to seek
recourse against the Trust Account as a result of, or arising out of, this
Subscription Agreement.

        11.    Miscellaneous.    

        (a)   Neither this Subscription Agreement nor any rights that may accrue
to the Subscriber hereunder (other than the Shares acquired hereunder, if any)
may be transferred or assigned.

        (b)   The Company may request from the Subscriber such additional
information as the Company may deem necessary to evaluate the eligibility of the
Subscriber to acquire the Shares, and the Subscriber shall provide such
information as may reasonably be requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

        (c)   The Subscriber acknowledges that the Company, the Placement Agents
and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the Subscriber agrees to promptly notify the Company if any of
the acknowledgments, understandings, agreements, representations and warranties
set forth herein are no longer accurate. The Subscriber further acknowledges and
agrees that the Placement Agents are a third-party beneficiary of the
representations and warranties of the Subscriber contained in Section 6 of this
Subscription Agreement.

        (d)   The Company is entitled to rely upon this Subscription Agreement
and is irrevocably authorized to produce this Subscription Agreement or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

        (e)   All the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.

B-8

--------------------------------------------------------------------------------



        (f)    This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought and, to the
extent such modification, waiver or termination is material and would reasonably
be expected to adversely affect UHS, UHS.

        (g)   This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. This Subscription Agreement shall not confer any rights
or remedies upon any person other than the parties hereto, and their respective
successor and assigns; provided, that, subject to the terms and conditions of
this Subscription Agreement and Section 9.10(b) of the Transaction Agreement,
UHS shall have the right, as a third party beneficiary of this Subscription
Agreement, to obtain specific performance of the Subscriber's obligation to
cause the Subscription Amount to be funded when due hereunder (including, to the
extent necessary to cause such funding, to cause the Subscriber to use
reasonable best efforts to enforce contractual commitments available to the
Subscriber), but solely to the extent the Company has the right hereunder to
enforce such obligation pursuant to the terms, and subject to the conditions,
hereof and solely to the extent required to give effect to a grant of specific
performance to UHS under and in accordance with the terms and conditions of
Section 9.10(b) of the Transaction Agreement (as in effect on the date hereof),
and for no other purpose, which right of UHS as third party beneficiary shall be
the sole and exclusive direct or indirect right and remedy (whether at law or in
equity) available to UHS and its security holders and affiliates (or available
to any Person claiming by, through, or on behalf or for the benefit of any of
them) against the Subscriber or any of its direct or indirect equityholders,
management companies, affiliates, agents, attorneys, or representatives, and any
financial advisor or lender or any affiliate of any of the foregoing, with
respect to any claim (whether sounding in contract or tort, under statute or
otherwise) arising under or related to the Transaction Agreement or this
Subscription Agreement or the transactions contemplated hereby or thereby or
related negotiations, including without limitation in connection with any beach
or alleged breach by the Company or the Issuer of any obligation under or
related to the Transaction Agreement (whether or not any such breach or alleged
breach is caused by the Subscriber's breach of its obligations under this
Subscription Agreement) and any breach or alleged breach by the Subscriber of
any obligation under or related to this Subscription Agreement; provided that
nothing herein limits (i) a claim by UHS against Parent or PubCo under the
Transaction Agreement, (ii) the right of specific performance by UHS as a third
party beneficiary of the Equity Commitment Letter, or (iii) a claim by UHS or
any other Person who is a security holder or affiliate of the Company under any
Ancillary Agreement (as defined in the Transaction Agreement) to which UHS or
such Person is a party against any other party to such Ancillary Agreement, in
the case of each of clauses (i) through (iii), in accordance with and subject to
the terms and limitations of the applicable agreements; provided, further, that,
for the avoidance of doubt, nothing in the foregoing proviso shall, or shall be
deemed to, increase the scope of any rights held by UHS or such other Person
under any of the foregoing agreements or allow recourse against any Person other
than as expressly provided in such foregoing agreements.

        (h)   Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

        (i)    If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

B-9

--------------------------------------------------------------------------------



        (j)    This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

        (k)   The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

        (L)  THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.

        (m)  Each party hereto hereby, and any person asserting rights as a
third party beneficiary hereunder may do so only if he, she or it, irrevocably
agrees that any claims shall be brought only to the exclusive jurisdiction of
the courts of the State of Delaware or the federal courts located in the State
of Delaware, and each party hereby consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding that is brought in any such court has been brought in an
inconvenient forum. During the period a claim that is filed in accordance with
this Section 11(m) is pending before a court, all actions, suits or proceedings
with respect to such claim or any other claim, including any counterclaim,
cross-claim or interpleader, shall be subject to the exclusive jurisdiction of
such court. Each party and any person asserting rights as a third party
beneficiary may do so only if he, she or it hereby waives, and shall not assert
as a defense in any claim, that (a) such party is not personally subject to the
jurisdiction of the above named courts for any reason, (b) such action, suit or
proceeding may not be brought or is not maintainable in such court, (c) such
party's property is exempt or immune from execution, (d) such action, suit or
proceeding is brought in an inconvenient forum, or (e) the venue of such action,
suit or proceeding is improper. A final judgment in any action, suit or
proceeding described in this Section 11(m) following the expiration of any
period permitted for appeal and subject to any stay during appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

        12.    Non-Reliance and Exculpation.    The Subscriber acknowledges that
it is not relying upon, and has not relied upon, any statement, representation
or warranty made by any person, firm or corporation (including, without
limitation, the Placement Agent or any of their respective affiliates or any of
their or their control persons, officers, directors and employees), other than
the statements, representations and warranties contained in this Subscription
Agreement, in making its investment or decision to invest in the Company. The
Subscriber agrees that neither (i) any other purchaser pursuant to this
Subscription Agreement or any other Subscription Agreement related to the
private placement of the Shares (including the respective controlling persons,
officers, directors, partners, agents, or employees of any Purchaser) nor
(ii) the Placement Agent, their respective affiliates or any of their or their
control persons, officers, directors or employees, shall be liable to any other
purchaser pursuant to this Subscription Agreement or any other Subscription
Agreement related to the private placement of the

B-10

--------------------------------------------------------------------------------



Shares for any action heretofore or hereafter taken or omitted to be taken by
any of them in connection with the purchase of the Shares.

        13.    Disclosure.    The Issuer shall not publicly disclose the name of
Subscriber or any of its affiliates, or include the name of Subscriber or any of
its affiliates in any press release or in any filing with the SEC or any
regulatory agency or trading market, without the prior written consent of
Subscriber, except (i) as required by the federal securities law in connection
with the Registration Statement and (ii) to the extent such disclosure is
required by law, at the request of the Staff of the SEC or regulatory agency or
under the regulations of NASDAQ, in which case the Issuer shall use its
reasonable best efforts to provide Subscriber with advance notice thereof.

[SIGNATURE PAGES FOLLOW]

B-11

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Subscriber has executed or caused this
Subscription Agreement to be executed by its duly authorized representative as
of the date set forth below.



Name of Subscriber: THL Agiliti LLC   State/Country of Formation or Domicile:
By:
 
/s/ KENT R. WELDON


--------------------------------------------------------------------------------


 
      Name: Kent R. Weldon         Its: Authorized Signatory    
Name in which shares are to be registered (if different):
 
Date: December 19, 2018
Subscriber's EIN:
 
 
Business Address-Street: 100 Federal Street
 
Mailing Address-Street (if different):
City, State, Zip: Boston, MA, 02110
 
City, State, Zip:

 




Attn:       Attn:    
Telephone No.:
 
Telephone No.:
Facsimile No.:
 
Facsimile No.:
Number of Shares subscribed for: 88,235,294
 
 
 
 
Aggregate Subscription Amount: $750,000,000
 
Price Per Share: $8.50

        You must pay the Subscription Amount by wire transfer of United States
dollars in immediately available funds to the account specified by the Company
in the Closing Notice.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the Company and the Issuer has executed or
caused this Subscription Agreement to be executed by its duly authorized
representative as of the date set forth below.



    FEDERAL STREET ACQUISITION CORP.
 
 
By:
 
/s/ CHARLES P. HOLDEN


--------------------------------------------------------------------------------

        Name:   Charles P. Holden         Title:   Chief Financial Officer
Date: December 19, 2018
 
 
 
 
 
 
 
 
AGILITI, INC.
 
 
By:
 
/s/ CHARLES P. HOLDEN


--------------------------------------------------------------------------------

        Name:   Charles P. Holden         Title:   Chief Financial Officer
Date: December 19, 2018
 
 
 
 
 
 

--------------------------------------------------------------------------------






SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE SUBSCRIBER


A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

1.o    We are a "qualified institutional buyer" (as defined in Rule 144A under
the Securities Act).

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

1.o    We are an "accredited investor" (within the meaning of Rule 501(a) under
the Securities Act.) for one or more of the following reasons (Please check the
applicable subparagraphs):

oWe are a bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in an individual or a
fiduciary capacity.

oWe are a broker or dealer registered under Section 15 of the Securities
Exchange Act of 1934, as amended.

oWe are an insurance company, as defined in Section 2(13) of the Securities Act.

oWe are an investment company registered under the Investment Company Act of
1940 or a business development company, as defined in Section 2(a)(48) of that
act.

oWe are a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

oWe are a plan established and maintained by a state, its political subdivisions
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if the plan has total assets in excess of
$5 million.

oWe are an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is being made
by a plan fiduciary, as defined in Section 3(21) of such act, and the plan
fiduciary is either a bank, an insurance company, or a registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5 million.

oWe are a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940.

oWe are a corporation, Massachusetts or similar business trust, or partnership,
or an organization described in Section 501(c)(3) of the Internal Revenue Code
of 1986, as amended, that was not formed for the specific purpose of acquiring
the Securities, and that has total assets in excess of $5 million.

oWe are a trust with total assets in excess of $5 million not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

oWe are an entity in which all of the equity owners are accredited investors.

C.AFFILIATE STATUS

(Please check the applicable box)

THE SUBSCRIBER:

ois:

ois not:

an "affiliate" (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

This page should be completed by the Subscriber and constitutes a part of the
Subscription Agreement

--------------------------------------------------------------------------------





QuickLinks


APPENDIX B



AMENDED AND RESTATED SUBSCRIPTION AGREEMENT
SCHEDULE A ELIGIBILITY REPRESENTATIONS OF THE SUBSCRIBER
